Case 9:19-cv-81160-RS Document 383 Entered on FLSD Docket 04/27/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Civil No. 19-81160-cv-Smith/Matthewman

  APPLE INC.,
                                                                            KJZ
         Plaintiff,

  vs.                                                             Apr 27, 2020

  CORELLIUM, LLC,                                                               West Palm Beach

        Defendant.
  _______________________________________/


     ORDER GRANTING IN PART AND DENYING IN PART APPLE’S MOTION TO
    COMPEL [DEs 342, 346] AND REQUIRING ADDITIONAL BRIEFING FROM THE
    PARTIES ABOUT WHETHER DOCKET ENTRY 380 SHOULD REMAIN SEALED

         THIS CAUSE is before the Court upon Plaintiff, Apple Inc.’s (“Apple”) Motion to

  Compel Defendant Corellium, LLC to Produce Documents and to Allow a 90-Minute

  Continuance of the Deposition of Christopher Wade (“Motion”) [DEs 342, 346]. This matter was

  referred to the undersigned by United States District Judge Rodney Smith. See DE 32.

         On April 27, 2020, the Court entered a Sealed Order [DE 380] on the Motion. The

  Court’s Order was sealed pursuant to the authority of Southern District of Florida Local Rule 5.4

  based upon an unopposed motion to seal filed by Defendant Corellium [DEs 342, 345]. Although

  the Court favors full public disclosure of cases, the Sealed Order deals with a discovery issue,

  and, therefore, a lesser standard to justify the sealing is applicable. See Chicago Tribune Co. v.

  Bridgestone/Firestone, Inc., 263 F.3d 1304, 1312–13 (11th Cir. 2001) (noting that documents

  relating to motions to compel discovery are not subject to the common-law right of access and

  that the sealing standard is harder to meet for substantive motions than for discovery motions).

                                                  1
Case 9:19-cv-81160-RS Document 383 Entered on FLSD Docket 04/27/2020 Page 2 of 2



         The Court is filing this public Order to explain the Court’s decision and its reason for

  sealing. However, the Court wants further briefing from the parties as to whether the Court’s

  Sealed Order [DE 380] should remain sealed. Accordingly, counsel for Corellium shall file a

  memorandum on or before May 18, 2020, discussing why DE 380 should remain sealed or

  should be unsealed. Apple shall file a response on or before June 1, 2020, and Corellium shall

  file a reply on or before June 8, 2020. To the extent that any party’s counsel believes that all or

  part of the papers need to be filed under seal, they may make such request along with supporting

  argument and authorities.

         Apple’s Motion [DEs 342, 346] is GRANTED IN PART AND DENIED IN PART for

  the reasons stated in DE 380. Corellium and Mr. Wade are required to produce certain

  documents specified in the Sealed Order on or before April 29, 2020 at 5:00 p.m. The Court

  also requires that Christopher Wade sit for an additional deposition of no more than 40 minutes

  on limited issues specified in the Sealed Order on or before May 4, 2020. If the parties cannot

  agree on the specific date and time of this continued deposition, the Court hereby ORDERS that

  the deposition of Mr. Wade shall take place on Friday, May 1, 2020 at 2:00 p.m., in the same

  manner as his prior deposition was taken.

         This Order is being entered in the public record to ensure clarity of the docket.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

  Southern District of Florida, this 27th day of April, 2020.




                                                                WILLIAM MATTHEWMAN
                                                                United States Magistrate Judge


                                                    2
